

EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT, effective as of the 14th day of March, 2013 (the “Effective
Date”), by and between Bovie Medical Corporation, a corporation, organized and
existing under the laws of the State of Delaware, or any successor entity
thereof (hereinafter referred to as the “Company") and Moshe Citronowicz
(hereinafter referred to as the “Executive").
 
WITNESSETH:
 
WHEREAS, the Company is a corporation existing and authorized to do business in
the State of Delaware; and
 
WHEREAS, the Company is desirous of securing the Executive's continued services
and Executive is willing to provide such services.
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:
 
1)
EMPLOYMENT OF EXECUTIVE: The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to accept said employment pursuant to the terms and
conditions of this Agreement.

 
2)
DUTIES: The Executive shall render, as an employee, professional services as
Senior Vice President of the Company, and shall perform such additional duties
as may be assigned to the Executive by the Board of Directors of the Company
from time to time. The Executive agrees to devote all of his time and efforts to
the performance of his duties, except for customary vacations and reasonable
absences due to illness or other incapacity as set forth herein, and to perform
all of his duties to the best of his professional ability and comply with such
reasonable policies, standards, and regulations of the Company as are from time
to time established by the Board of Directors of the Company. Nothing contained
herein shall be construed so as to prohibit or prevent the Executive from
engaging in any business activity as long as such activities do not conflict or
interfere with the adequate performance of his duties hereunder.

 
3)
TERM: The initial term of employment under this Agreement shall be effective as
of the Effective Date and shall continue until December 31, 2015 or until
terminated as hereinafter provided (the “Initial Term”). After December 31, 2015
the term of this Agreement shall be automatically extended for additional one
(1) year terms (each, a “Renewal Term”) unless the Company provides the
Executive with written notice of termination within nine (9) months of the
expiration of the then current Term. The Initial Term and each Renewal Term are
collectively hereinafter referred to as the “Term.”

 
4)
PLACE OF EMPLOYMENT: It is understood that the Executive will permanently reside
and work in the Clearwater, Florida area.


 
 

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 

 
5)
COMPENSATION: For all services rendered to the Company, the Executive agrees to
accept as total compensation a sum computed as set forth in this section.

 
(a)           Base Salary. The Company shall pay the Executive a base salary at
the rate of Two Hundred Four Thousand Seven Hundred Seventy Four and 96/100
($204,774.96) per year for the period beginning on the Effective Date through
the Initial Term (the “Base Salary”), in accordance with the customary payroll
practices of the Company applicable to senior executives. During the Term, the
Company’s Compensation Committee of the Company’s Board of Directors, (for
purposes of this Agreement, the “Compensation Committee”) shall review the
Executive’s Base Salary and may provide for such increases therein as it may, in
its sole and exclusive discretion, deem appropriate.
 
(b)           Automobile Allowance. During the Term, Executive shall receive an
automobile allowance in the amount of Two Hundred Fifty ($250) Dollars per
month.
 
(c)           Bonuses. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee in their sole and exclusive discretion
(“Performance Bonus”). Nothing contained in the foregoing shall limit the
Executive’s eligibility to receive any other bonus or incentive under any other
bonus plan, stock option or equity–based plan, or other policy or program of the
Company.
 
6)
VACTION/SICK: The Company agrees that the Executive shall be entitled to
vacation time with full pay, of three (3) weeks (fifteen (15) working days),
during each year of Executive's employment. The scheduling of any vacation shall
be coordinated with the Company so that the staffing needs of the Company are
met to the extent reasonable possible. The Executive shall be granted sick time
in accordance with the policy outlined in the Company's policy manual then in
effect from time to time.

 
7)
REIMBURSEMENT OF BUSINESS EXPENSES: The Company agrees to pay, either directly,
or indirectly by payment to the Executive, for all of the Executive's reasonable
entertainment, travel and other miscellaneous business expenses incurred by him
during the course of his employment. The Executive shall be entitled, on each
business related trip, to coach airline tickets on domestic travel and business
class airline tickets on international travel, and a full size rental
automobile. As a prerequisite to any payment or reimbursement by the Company for
business expenses, the Executive shall submit receipts of all such expenses to
the Company; and the Company's obligation to effect payment or reimbursement of
such expenses shall be only to the extent of such receipts.


 
2

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 

 
8)
ADDITIONAL BENEFITS: The Company shall obtain and pay a portion of the group
medical and dental insurance for the Executive and his dependents pursuant to
the current practices in place. The Company shall obtain and pay for group term
life insurance in the amount of $50,000.00 for the Executive under such group
insurance program and plan. The Company shall further provide a disability plan
upon such terms and conditions that are, at a minimum, equal to or better than
those maintained by the Company as of the date of this Agreement.

 
9)
COMPANY PROPERTY DEFINED: The Executive understands and agrees that Company
files, customer files, legal files, legal research files, form files, forms,
examples, samples, and all briefs and memoranda, intellectual property and other
work product or property, and all copies thereof (the “Company Property”) are
the sole and exclusive property of the Company; and the same shall remain in the
possession of the Company and shall constitute the property of the Company
irrespective of who prepared the same. The Executive shall not remove,
photocopy, photograph or in any other manner duplicate or remove said Company
Property.

 
10)
DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYEMENT: In the event the
employment of the Executive with the Company is terminated, the Executive agrees
and understands that all Company Property in his possession or control shall be
promptly returned to the Company, and the Executive shall have no right, title
or interest in the same.

 
11)
TERMINATION OF EMPLOYMENT: The employment of the Executive may be terminated as
follows:

 
(i)           Termination upon Death or Disability.  This Agreement and the
Executive’s employment hereunder shall automatically terminate on the date on
which the Executive dies or becomes permanently incapacitated. The Executive
shall be deemed to have become “permanently incapacitated” on the date that is
thirty (30) days after the Company has determined that the Executive has
suffered a Permanent Incapacity (as defined below) and so notifies the
Executive. For purposes of this Agreement, “Permanent Incapacity” shall mean
that (i) the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) the Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income benefits for a period of 90 days
at which time the Executive’s Long Term Disability benefits will apply.
 

 
3

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 
 
(ii)           Termination by the Company for Cause.  The Company may terminate
this Agreement and the Executive’s employment hereunder for Cause (as defined
below), effective upon delivery of written notice (the “Termination Notice”) to
the Executive given at any time during the Term (without any necessity for prior
notice).  For purposes of this Agreement, “Cause” shall mean the Executive’s:
(1) conviction of any felony or any other crime involving dishonesty or moral
turpitude, (2) commission of any act of fraud or dishonesty by the Executive, or
theft of or maliciously intentional damage to the property of the Company or any
of their subsidiaries or affiliates, (3) willful or intentional breach of
Executive’s fiduciary duties to the Company, or (4) breach by Executive of any
provision of this Agreement. Prior to any termination by the Company of the
Executive's employment for Cause, the Executive shall first have an opportunity
to cure or remedy such act of default within ten (10) days following the
Termination Notice, or such longer period as is reasonable under the
circumstances, and provided that Employee diligently pursues such cure within
such ten (10) day period, and if the same is cured or remedied within such
period, such notice shall become null and void.
 
(iii)           Termination by the Company without Cause.  The Company may
terminate this Agreement and Executive’s employment hereunder without Cause,
upon at least thirty (30) days prior written notice to the Executive, provided
that the Company complies with all provisions of this Agreement, including
without limitation, obligations related to severance, vesting of options and
continuation of benefits as set forth herein.
 
(iv)           Termination by the Executive for Good Reason.  The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below). For purposes of this Agreement, “Good Reason” shall mean (i)
the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with Parent and the
Company; (ii) any reduction in Base Salary of the Executive; or (iii) the
Company’s material breach of this Agreement.
 
Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given no later
than 30 days after the time at which the event or condition purportedly giving
rise to Good Reason first occurs or arises and (y) if there exists (without
regard to this clause (y)) an event or condition that constitutes Good Reason,
the Company shall have fifteen (15) days from the date notice of such a
termination is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.
 
(v)           Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.
 

 
4

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 
 
(vi)           Change of Control. The Executive may terminate this Agreement and
Executive’s employment hereunder upon a Change of Control (as defined below),
provided that the Executive gives the Company no less than thirty (30) days
prior written notice of such termination.  For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following:
 
 
(1)
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company;

 
 
(2)
any consolidation or merger of the Company into another corporation or entity
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own, directly or indirectly, securities representing in the aggregate more than
fifty percent (50%) of the combined voting power of all the outstanding
securities of the surviving corporation (or of its ultimate parent corporation,
if any).

 
 
(3)
the sale, lease or other transfer of all or substantially all of the Company’s
assets to an independent, unaffiliated third party in a single transaction or a
series of related transactions.

 
 
(4)
the date that a majority of the members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election.

 
 
12)
PAYMENTS UPON TERMINATION.

 
(a)           Upon termination of this Agreement and Executive’s employment
hereunder due to Executive’s death or disability pursuant to Section 11(a)(i)
hereof, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive any Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company’s plans and arrangements in
accordance with their terms).
 

 
5

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 
 
(b)           Upon termination of this Agreement and Executive’s employment
hereunder (i) by the Company without Cause pursuant to Section 11(a)(iii)
hereof, (ii) by Executive for Good Reason pursuant to Section 11(a)(iv) hereof
or (iii) by Executive following a Change in Control of the Company pursuant to
Section 11(a)(vi) hereof, (x) the Company shall pay to Executive (I) an amount
equal to Executive’s then Base Salary and other benefits (including any bonus
for a calendar year completed before termination) earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination); and (II) an
amount equal to three (3) times the Base Salary in effect immediately prior to
the date of termination; and (y) the Executive shall have no further rights to
any other compensation or benefits under this Agreement on or after the
termination of employment.
 
(c)           Nothing contained in this Section 12 shall affect the terms of any
employee stock options, stock grants, or other equity-based compensation that
may have been issued by the Parent or Company to Executive, which in the event
of termination of Executive’s employment with the Company shall continue to be
governed by their own terms and conditions.
 
(d)           Unless the payment is required to be delayed pursuant to Code
Section 409A (as defined below), the cash amounts payable to the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) under this Section 12 shall be paid to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
in a single-sum payment within sixty (60) days following the effective date of
termination of this Agreement and Executive’s employment hereunder
 
13)
NON COMPETITION AND PRESERVATION OF NON-TRADE SECRET PROTECTIVE BUSINESS
INTERESTS: Upon the termination of Executive's employment relationship with the
Company and for twelve (12) months thereafter, irrespective of the time, manner,
or method of such termination, the Executive shall not, without the express
written consent of the Company, directly or indirectly, consult with, render
services to, or otherwise participate or attempt to participate in any manner in
a business which competes with the Company within the geographic areas where the
Company and/or the Executive conducted business during the twenty-four (24)
month period directly preceding his/her termination of employment with the
Company, and/or:

 
a)
 
 
 
Shall not use or disclose any Confidential Information to any person or entity
without the written authorization of the Company. Confidential Information
includes, but is not limited to, information concerning the Company 's
customers; pricing information and methods; training and operational procedures;
advertising, marketing, and sales information; financial information; and other
data, concepts, strategies, methods, procedures or other confidential
information that is not a Trade Secret as defined by Florida Statute Section
688.002;


 
6

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 
 
b)
Shall not solicit, directly or indirectly, any existing or potential client or
customer with whom the Company has or may have a substantial relationship. A
potential client or customer is defined as any person or entity that the Company
or Executive actively solicited during the twenty-four (24) month period
directly preceding the Executive's termination of employment with the Company;

 
c)
Shall not hire, recruit or attempt to recruit any person employed by the Company
at the time of the Executive's termination of employment with the Company for
any person or business entity which competes or plans to compete with the
Company.

 
d)
Shall not adversely affect the Company’s customer goodwill associated with (1)
an ongoing business by way of trade name, trademark, service mark, trade dress
and the like; (2) a specific geographic location; or (3) a specific marketing or
trade area; and/or

 
e)
Shall not use extraordinary or specialized training received from the Company.

 
f)
This Non-Competition and Protection of Non-Trade Secret Protectable Business
Interest Business Interest provision is expressly intended to benefit the
Company, its successors and assigns (the Third Party Beneficiaries) and the
Company and the Third Party Beneficiaries are expressly authorized to enforce
this provision.

 
14)
PRESERVATION OF TRADE SECRETS: Upon the termination of the Executive's
employment relationship with the Company the Executive shall not, directly or
indirectly, use or disclose any trade secret, as that term is defined by Florida
Statute Section 688.002, of the Company or allow any such trade secret to be
disclosed to or used by any person or entity, for any reason or purpose
whatsoever. In addition, the Executive will not accept any employment or other
business relationship which would, by the nature of the position, involve the
inevitable disclosure of any trade secret.

 
This Non-Disclosure of Trade Secrets provision is expressly intended to benefit
the Company and the Third Party Beneficiaries and the Company and the Third
Party Beneficiaries are expressly authorized to enforce this provision.
 
15)
INJUNCTIVE RELIEF. The Executive agrees that the precise value of the covenants
in Sections 13 and 14 are so difficult to evaluate that no accurate measure of
liquidated damages could possibly be established and that, in the event of a
breach or threatened breach of such provisions, the Company shall be entitled to
temporary and permanent injunctive relief (without the position of a bond or
other security) restraining Executive from such breach or threatened breach. In
the event that any covenants made in Sections 13 and 14 shall be more
restrictive than permitted by applicable law, it shall be limited to the extent
which is so permitted.


 
7

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 

 
16)
INDEMNIFICATION: The Executive shall be indemnified from liability in connection
with his acting as an officer of the Company including but not limited to
indemnification for legal expenses and out-of-pocket disbursements in connection
with defense of any claim or lawsuit against him based upon acts or omissions by
him during the period that he was an officer and director of the corporation.
However, the foregoing indemnification as to certain acts shall not apply in the
event it is determined by a court of competent jurisdiction that the Executive,
during his tenure as an officer and director had (a) breached his duty of
loyalty to the corporation or the stockholders; (b) acted not in good faith 'or
had intentionally conducted the corporation or the stockholders; (c) paid
unlawful dividends or made unlawful stock repurchases or redemptions; (d)
engaged in a transaction in which he had received an improper personal benefit
against the interests of the corporation or its shareholders.

 
17)
NOTICES: Any notice required or permitted to be given pursuant to the provisions
of this shall be sufficient if in writing, and if personally delivered tot he
party to be notified or if sent by registered or certified mail to said party at
the following addresses:

 
If to the Company:                    Bovie Medical Corporation
5115 Ulmerton Road
Clearwater, FL 33760
Attn:  J. Robert Saron, President
 
With a copy to:
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor
Uniondale, New York 11556
Attention:  Adam P. Silvers, Esq.
 
If to the Executive:                    Moshe Citronowicz
[*]
 
18)
UNREASONABLE COMPENSATION: It is agreed that in the event all or any part of the
compensation paid to the Executive shall be disallowed by the Internal Revenue
Service as a deduction by the Company under section 162 of the Internal Revenue
Code of 1986, as amended, (or shall be disallowed as a deduction for state or
local income tax purposes) and interest or other tax "costs" to the Company, as
the case may be, attributable to said disallowance shall be determined and shall
be a debt payable on demand by the Executive to the Company which the Company
may recover as a setoff against future compensation.

 
19)
BYLAWS: MISCELLANEOUS: This Agreement is made subject to and with reference to
the Bylaws of the Company, which are incorporated herein by reference and which
the Executive accepts as binding upon him.


 
8

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 

 
20)
SEVERABILITY: In the event any portion of this Agreement is held to be invalid
or unenforceable, the invalid or unenforceable portion or provision shall not
affect another provision hereof and this Agreement shall be construed and
enforced as if the invalid provision had not been included.

 
21)
BINDING EFFECT: This Agreement shall inure to the benefit of and shall be
binding upon the Company and upon any person, firm or corporation with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the Company's assets through sale, lease, liquidation or otherwise. The
rights and benefits of Executive are personal to him and no such rights or
benefits shall be subject to assignment or transfer by Executive.

 
22)
GOVERNING LAW: This Agreement shall be construed and interpreted in accordance
with the laws of the State of Florida, without regard to its conflict of laws
provisions.

 
23)
ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
parties and supersedes and replaces any prior agreement; and there are no other
agreements between the parties with respect to the subject matter contained
herein except as set forth herein.

 
24)
AMENDMENT AND MODIFICATION: All terms, conditions and provisions of this
Agreement shall remain in full force and effect unless modified, changed,
altered or amended, in writing, executed by both parties.

 
[Signatures follow on next page]

 
9

--------------------------------------------------------------------------------

 
Employment Agreement
Moshe Citronowicz
March 14, 2013
 
 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the day and year first above written.
 
           Bovie Medical Corporation
 
 
________________________________                                                       ____________________________________
Moshe Citronowicz,
Executive                                                                         J.
Robert Saron, President
 
 
 

 
10

--------------------------------------------------------------------------------

 
